Citation Nr: 0902496	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney 
at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In a May 2007 decision, the Board reopened the claims of 
service connection for right and left (bilateral) ear hearing 
loss; denied the claim of service connection for right ear 
hearing loss; and remanded service connection for left ear 
hearing loss for additional development. 

In a March 2008 decision, the Board then denied the claim of 
service connection for left ear hearing loss. The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2008, during the 
pendency of the appeal to the Court, the veteran's attorney 
and VA's Office of General Counsel - representing the 
Secretary, filed a Joint Motion for Remand, requesting that 
the Court vacate the Board's decision and remand the case for 
further development and readjudication. The Court granted the 
Joint Motion for Remand in an August 2008 Order, and returned 
the case to the Board for compliance with the directives 
specified. 

In October 2008, additional evidence and written argument in 
support of the veteran's claim was received at the Board that 
was submitted on behalf of the veteran by his attorney. The 
Board notices that it is essentially duplicative of 
information already in the file, yet included was a waiver of 
the right to have the RO initially consider it. 38 C.F.R. §§ 
20.800, 20.1304 (2008).  The assertion made in the 
aforementioned written argument regarding an effective date 
for service connection for left ear hearing loss of course is 
not ripe for review by the Board since service connection for 
left ear hearing loss has not been granted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.




REMAND

The August 2008 Joint Motion for Remand requires 
readjudication of the claim of service connection for left 
ear hearing loss primarily based on consideration of Exhibit 
"A" that has been submitted, along with records already 
located in the claims folder.  Exhibit "A" consists of a 
January 1952 service enlistment examination report that in 
fact was not among the veteran's service treatment records 
that were already in the claims folder.  The January 1952 
enlistment examination report shows left ear hearing for 
whispered-voice and spoken-voice at 15/15, which is a 
pertinent finding regarding the veteran's service connection 
claim.  In an October 2008 statement from the veteran's 
attorney it was stated that the veteran received a copy of 
the record from the National Personnel Records Center (NPRC) 
in August 2008. 

The fact that the aforementioned service enlistment 
examination report was not associated with service treatment 
records already in the claims folder, raises substantial 
concern that there may be other records in the possession of 
the NPRC that are not of record.  VA has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  The Board concludes 
that prior to preceding further, a search for any other 
service treatment records from the NPRC is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact National Personnel Records 
Center (NPRC) and obtain any remaining 
original and or copies of the veteran's 
service treatment records, and associate 
those records with the claims folder.  

2. After assuring compliance with the 
above development, readjudicate the claim 
on appeal in light of all evidence of 
record.  If the claim is denied, furnish 
the veteran and his attorney with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




